Citation Nr: 1102150	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri, which 
denied a TDIU.

The  issue of new and material evidence to reopen a claim for 
entitlement to service connection for Parkinson's disease due to 
herbicides exposure has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  Further, in light 
of the recent liberalization of the applicable regulations which 
now include Parkinson's disease among the diseases deemed 
associated with presumed exposure to herbicides, see 75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)), 
this claim is inextricably intertwined with the Veteran's claim, 
as the March 2008 rating decision deemed the Veteran's 
unemployability as due his nonservice-connected Parkinson's 
disease rather than his service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's total combined rating for his service-connected 
disabilities is 70 percent.  In light of the fact his service-
connected peripheral neuropathy of each upper and lower extremity 
is secondary to his service-connected diabetes mellitus, rated at 
10 percent for each extremity, it is deemed one disability.  
Thus, he also meets requirement that at least one of his multiple 
disabilities be rated as 40 percent disabling.  See 38 C.F.R. 
§§ 4.25, 4.16(a) (2010).

A November 2007 rating decision continued the 30 percent rating 
for PTSD, and the Veteran appealed the decision.  A statement of 
the case was issued in February 2009, but apparently a 
substantive appeal was not received by the RO prior to the TDIU 
appeal being forwarded to the Board.  The Board, however, deems 
the disability level of the PTSD as also inextricably 
intertwined.
The evidence of record shows that some of the Veteran's 
significant symptoms may be secondary to his Parkinson's disease 
as well as his PTSD.  The examiner at the March 2010 examination 
noted he could not, without resorting to speculation, determine 
the extent to which the Parkinson's disease impacted the 
Veteran's depression.  The Board notes that, when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, VA 
regulations dictate that such signs and symptoms be attributed to 
the service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).  The April 2010 
statement of the case does not indicate that rule was applied.

In any event, the Veteran's employability can best be determined 
after the Parkinson's disease claim is adjudicated, as it will in 
all probability moot the issue, if allowed.

Accordingly, the case is REMANDED for the following action:

1.  In light of the state of the evidence and 
the referred claim for entitlement to service 
connection for Parkinson's disease due to 
presumed herbicides exposure, the AMC/RO 
should refer this remand to the AOJ-the RO.

2.  After the above is complete, the RO should 
adjudicate the application to reopen the claim 
for entitlement to service connection for 
Parkinson's disease due to presumed herbicides 
exposure.

3.  The RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated the 
Veteran for his PTSD, diabetes mellitus, 
peripheral neuropathy, hearing loss, and 
tinnitus.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the veteran the opportunity to obtain 
and submit those records for VA review.

4.  If, and only if, the RO reopens the 
Veteran's Parkinson's disease claim and allows 
it on the merits, the TDIU claim  will then be 
reviewed on a de novo basis in light of any 
additional evidence added to the record and 
the allowance of the Parkinson's disease 
claim.

5.  After the above is complete, should the RO 
either determine reopening the Parkinson's 
disease claim is not supported by the evidence 
of record, or reopen and deny it on the 
merits, then the RO shall arrange for 
appropriate medical examinations of the 
Veteran to assess whether either or all of his 
service-connected disabilities combined render 
him unemployable.  All indicated tests and 
studies should be performed.  It should be 
determined whether all findings recorded are 
related to the service-connected pathology.  
If symptoms of service-connected and non-
service-connected pathology cannot be 
dissociated, that should be noted in the 
claims file.  The RO shall ask the examiners 
to assess the Veteran's ability to pursue 
substantially gainful employment in view of 
all service-connected pathology, without 
regard to age.  The RO shall ensure that the 
claim file is provided to the examiners for 
use and reference in conducting the 
examinations.  If either examiner is unable to 
render an opinion, please state that fact for 
the record and the specific reason(s) why an 
opinion cannot be rendered.  A generic 
"cannot render an opinion without resort to 
speculation" will be deemed nonresponsive.

6.  If examinations are arranged, advise the 
Veteran that it is his responsibility to 
report for the VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include denial 
of the claim. 38 C.F.R. §§ 3.158, 3.655.  In 
the event he does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known address 
prior to the date of the examination.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.

7.  Thereafter, the RO must review the claims 
file and ensure that the foregoing development 
actions, as well as any other development that 
may be in order, has been conducted and 
completed in full.  The RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If either report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

8.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should thereafter be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  He 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



